Citation Nr: 0427511	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability, claimed as a "nervous condition".  

2.  Entitlement to service connection for scoliosis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to November 
1963 and from March 1964 to October 1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Procedural history 

In a September 1969 rating decision, the RO denied the 
veteran's claim for service connection for a "nervous 
condition".  The veteran did not appeal that decision.  

The veteran sought to reopen the claim for service connection 
for a nervous condition in August 2002.  In a rating action 
dated in October 2002, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran disagreed with the October 2002 rating decision 
and initiated this appeal.  A Report of Contact dated in July 
2003 was accepted as a timely substantive appeal regarding 
this issue.  

In a January 2003 rating decision, the RO denied entitlement 
to service connection for scoliosis.  The veteran disagreed 
with the January 2003 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in July 2003.  

The issue of entitlement to service connection for scoliosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.



FINDINGS OF FACT

1.  An unappealed September 1969 RO rating decision denied 
entitlement to service connection for a nervous condition.  

2.  Evidence received since the September 1969 RO decision 
does not raise a reasonable possibility of substantiating the 
claim on the merits.  


CONCLUSION OF LAW

The September 1969 rating decision is final.  Evidence 
received since the September 1969 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a psychiatric disability, claimed as a 
nervous condition, is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for a 
"nervous condition".  
[It is clear from the record that this term is meant to 
describe a psychiatric, rather than a neurological, 
condition.]  As a preliminary matter the Board must determine 
whether new and material evidence has been received which is 
sufficient to reopen the veteran's previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]   

As was noted in the Introduction, the veteran's back 
disability claim is being remanded for additional 
development.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a nervous condition.  

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the January 
2003 statement of the case (SOC) and the August 2003 and the 
May 2004 supplemental statement of the case (SSOC) of the 
relevant law and regulations pertaining to his claim.  

The veteran was notified by means of a September 2003 letter 
from the RO of the pertinent law and regulations and of the 
need to submit additional evidence on his claim.  The veteran 
was informed that he needed to submit new and material 
evidence and of the definition of new and material evidence.  
In addition, and crucially, the letter notified the veteran 
as to what types of information and evidence he was 
responsible for obtaining and what the RO would obtain on his 
behalf.  

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim (by decision in October 2002).  See Pelegrini 
v. Principi, 17 Vet. App 412 (2004).  The Board notes, 
however, that after the September 20003 VCAA letter was 
issued the claim was readjudicated and a SSOC was provided to 
the veteran in May 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  In June 2004, following receipt 
of the most recent SSOC in May 2004, the veteran responded 
that he had no further information to submit and requested 
that the RO forward his claims folder to the Board.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran declined a hearing.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Personality disorders are is deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 2002, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the veteran's claim for service 
connection for a nervous condition was previously denied by 
the RO in a decision dated in September 1969.  The veteran 
did not appeal that decision.

The "old" evidence

At the time of the September 1969 rating decision, the 
evidence of record included the veteran's service medical 
records, which failed to show evidence of treatment or 
diagnosis for a psychiatric or "nervous" condition.  Nor is 
there any evidence of a head injury.  The veteran's August 
1964 separation physical examination and accompanying report 
of medical history are pertinently negative.  The veteran 
left military service in October 1964.  He initially filed a 
claim of entitlement to service connection for "mental 
condition - 1964" in June 1969.  

A treatment record from Oklahoma Department of Mental Health, 
Central State Griffin Memorial Hospital dated in September 
1967 reported that the veteran checked himself in 
voluntarily, stayed 3 hours and then checked out against 
medical advice.  No diagnosis was made.  

VA examination in August 1969 resulted in a diagnosis of 
inadequate personality with consideration of a schzoid 
personality.  The VA examiner stated that he was in favor of 
inadequate personality at that time.  

In the September 1969 rating decision, service connection for 
nervousness was denied on the basis that the evidence of 
record did not show that a nervous condition was incurred in 
or aggravated by service and that an inadequate personality 
was not considered a disability within the meaning of the 
law.  
See 38 C.F.R. § 3.303(c).  The veteran was duly notified of 
that decision.  He did not file an appeal.  

In August 2002, the veteran filed a claim for service 
connection for "nerves".  The subsequent procedural history 
has been set out in the Introduction above.  

The additional evidence

Evidence received since September 1969 consists of a report 
of private x-rays conducted in February 1983, a statement 
from the Urology Center of Southern California dated in 
December 2000, VA outpatient treatment records dated from 
January 1988 to January 2004, a report of private evaluation 
by Dr. A.K. dated in June 2003, and statements from the 
veteran and his wife.  

VA outpatient treatment records dated from January 1988 to 
January 2004 reflect treatment for a seizure disorder.  The 
records note a long history of psychiatric problems and show 
that in March 2003 the veteran received medication for 
anxiety and depression.  In July 2003, he was evaluated for 
worsening seizure activity and dementia; however, there was 
no diagnosis given.  

A consultation report dated in June 2003 from Dr. A.K. shows 
that the veteran was seeking an opinion from Dr. K. linking 
his memory and psychiatric problems to military service.  Dr. 
K. stated that it was possible that a head injury in the 
1970s accelerated development of primary degenerative 
dementia, based on the history provided by the veteran and 
his wife.  Dr. K. stated that it was hard for him to say 
whether there was any causation from military service 
regarding the veteran's mental problems or dementia and that 
he needed more information.  

Analysis

The unappealed September 1969 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for a nervous 
condition may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2003).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran's psychiatric 
condition is related to his military service.  

The September 1969 RO decision denied the veteran's claim, in 
essence, because all three elements required for service 
connection were not met:  there was no current acquired 
psychiatric disability, no evidence of psychiatric problems 
in service and no medical nexus.  There must be new and 
material evidence as to each and every aspect of the claim 
which was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

With respect to the matter of current disability, the 
evidence is somewhat unclear.  There is a reference to a 
history of psychiatric problems, but no specific psychiatric 
diagnosis, aside from dementia, appears of record.  Despite 
being requested to do so, the veteran has not provided 
private medical records which may shed light on this 
question.  

Turning to the second element, there has been added to the 
record no new evidence which indicates that there were 
psychiatric problems in service.  The veteran and his spouse 
have stated, in connection with his claim to reopen, that he 
was treated for psychiatric problems in 1964 during service.  
However, these statements are reiterative of similar 
statements made in connection with his original claim in June 
1969, specifically "mental condition - 1964".  As such, 
they are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992) .

With respect to the third element, medical nexus, while the 
additional private and VA medical records may be considered 
"new" in that they were not of record at the time of the 
1969 RO decision, they are not "material".  The February 
1983 x-rays and the December 2000 Urology Center statement 
are clearly not relevant to the issue of whether the veteran 
has a psychiatric condition which is related to service.  In 
addition, the VA outpatient treatment records reflect current 
treatment for dementia, anxiety and depression without any 
indication that these disabilities were incurred in service.  
There is no additionally received medical evidence which 
indicates or even suggests that any currently diagnosed 
psychiatric disability is etiologically related to the 
veteran's period of service.  Dr. K., in his June 2003 
report, indicated that the veteran's degenerative dementia 
was possibly related to a head injury in 1970, six years 
after the end of the veteran's active duty.  

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  The additional medical evidence is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The veteran and his wife have reiterated that his current 
psychiatric problems are related to his military service.  
This is duplicative of similar contentions raised in the past 
and is therefore not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, it is now well-established that 
laypersons without medical training, such as the veteran and 
his spouse, are not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  

Because there is still no competent medical evidence that a 
psychiatric disability existed in service or that the 
veteran's current psychiatric problems are etiologically 
related to his service, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In the absence of such 
evidence, the claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

In short, the veteran has not submitted competent medical 
evidence which serves to link his current psychiatric 
problems to his service.  The evidence which has been 
presented since September 1969 does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2003).  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a nervous condition is unsuccessful.  
The recently received evidence not being both new and 
material, the claim of service connection for a nervous 
condition is not reopened and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no further duty on the part of 
VA to assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  




ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability, claimed as a nervous 
condition.  The claim remains denied.


REMAND

2.  Entitlement to service connection for scoliosis.

Factual background

Service medical records indicate that while on active duty 
for training in September 1963 the veteran hurt his back 
while lifting weights.  The diagnosis was lumbosacral strain; 
treatment was no lifting for 48 hours, heat and prescribed 
medication.  

The service medical records further show that on enlistment 
examination in March 1964 the veteran was noted to have mild 
scoliosis with 1/2 inch shortening of the right leg.  

In a January 2003 rating action, the RO denied service 
connection for scoliosis on the basis that the condition was 
considered a congenital or developmental defect which was 
unrelated to military service and not subject to service 
connection.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003).

Reasons for remand

Receipt of additional evidence 

The Board notes that additional VA treatment records have 
been received since the most recent SSOC issued in August 
2003.  These records, dated July 2003 to January 2004, 
include a scoliosis survey conducted in July 2003.  

Under the provisions of 38 C.F.R. § 20.1304(c) (2003), 
pertinent evidence submitted on appeal must be initially 
reviewed by the RO unless a valid waiver of consideration has 
been received.  No such waiver was received in this instance.

VA examination 

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim.  

As discussed above in connection with the first issue, VA 
regulations provide that congenital or developmental defects 
are not diseases or injuries within the meaning of applicable 
legislation.  Significantly, however, a VA General Counsel 
opinion has held that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the condition was incurred in or 
aggravated during service.  A defect is a structural or 
inherent abnormality or condition, which is more or less 
stationary in nature.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  The latter may be service connected, primarily 
because they are subject to improvement or deterioration.  
Service connection may also be granted for a congenital 
disorder under some circumstances, if the disorder was 
aggravated in service.  See VAOPGCPREC 1-85 (1985) [reissued 
as VAOPGCPREC 82-90 (1990)].    

The Board notes that a July 2003 VA scoliosis survey 
indicated that x-rays of the thoracolumbar spine showed no 
measurable scoliosis at that time.  The impression was normal 
thoracolumbar spine.  

Given these facts, a medical opinion is needed to clarify the 
state of the medical evidence now at hand.  Accordingly, this 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following:

1.  VBA should schedule the veteran for a 
VA orthopedic examination to determine 
the existence nature and etiology of any 
present back disability.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically, the examiner 
should provide the following information: 

a)	Does a disorder of the spine currently 
exist?

b)	With respect to any back disorder 
which is currently present, please 
state whether it is an acquired or 
congenital condition.

c) With respect to any congenital 
condition, please state whether it is a 
disease or a defect, and also state 
whether the evidence shows that it was as 
likely as not subject to a superimposed 
disease or injury during military service 
that resulted in disability apart from 
the congenital or developmental defect.  
Please address veteran's claim that the 
condition was aggravated by the lifting 
injury during service.

d) If  an acquired back disorder is 
currently present, please render an 
opinion as to whether it is at least as 
likely as not that any current disorder 
was incurred in the veteran's military 
service, to include his claim that the 
condition was caused by the lifting 
injury during service.

2.  Thereafter, VBA must readjudicate the 
issue of entitlement to service 
connection for scoliosis, to include 
consideration of all evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC 
and be given an appropriate opportunity 
to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



